186 F.2d 309
Lore Peter SANDOZ, Petitioner-Appellant,v.CONSOLIDATED TEXTILE CORPORATION, Debtor-Appellee.
No. 103, Docket 21814.
United States Court of Appeals Second Circuit.
Argued Jan. 9, 1951.Decided Jan. 24, 1951.

Brock & Sulzberger, New York City, Arnold J. Brock, Seymour S. Epstein, New York City, of counsel, for petitioner.
S. S. Jennings, Jr., (of Mudge, Stern, Williams & Tucker), New York City, J. B. Breckenridge, New York City, of counsel, for appellee Consolidated Textile Co., Inc.
Before CHASE, CLARK, and FRANK, Circuit Judges.
PER CURIAM.


1
The order of the District Court denying appellant's petition to reopen the reorganization proceedings of the debtor is affirmed.  Willis v. Consolidated Textile Co., Inc., 2 Cir., 178 F.2d 924; Monhonk Realty Corporation v. Wise Shoe Stores, 2 Cir., 111 F.2d 287, certiorari denied 311 U.S. 654, 61 S. Ct. 47, 85 L. Ed. 418; Duebler v. Sherneth Corporation, 1 Cir., 160 F.2d 472.